ELLIS, Justice,
concurring.
I concur. I agree with the majority opinion, which states that without having the minutes before us we cannot determine whether the trial judge’s consent to appellant’s jury waiver is noted therein. However, in order to not render the requirement of Article 1.13, that this consent shall be entered in the court’s minutes, without-meaning, I would suggest that the trial judge make this notation if it does not appear in the minutes. In Schoolcraft v. State, 129 Tex.Cr.R. 608, 91 S.W.2d 361, 362 (1936) the court said:
Evidently it was the legislative purpose to have a permanent record in the minutes of the court of the judge’s approval and consent, but the minutes of a court of record are not prepared or approved as to the proceedings in a given case before the case is tried, but afterward, as was done here. The requirement that written consent and approval be filed before the acceptance of the plea, applies only to that of the state’s attorney and not to that of the judge. The minute entry of the judge’s consent and approval was duly made, as appears from this record, and the fact that it was not entered until nine days after appellant’s trial seems to us subject to no objection.
In our case, the trial judge could still make this notation in the minutes if it is absent. The failure to enter the trial judge’s consent in the minutes is not harmful error where the record shows that he admonished the defendant of his right to a jury trial and acquiesced in the jury waiver by proceeding to trial without a jury. Schoolcraft, 91 S.W.2d at 362.
In our case, the trial judge apprised appellant of his right to a jury trial, was aware that appellant signed a jury waiver, and conducted the trial without a jury. From these circumstances we could conclude that the trial judge consented to appellant’s jury waiver.